UNITED STATES OF AMERICA

            v.

SH-KILL TURNER

                              ORDER OF FORFEITURE

     WHEREAS,     pursuant        to   the   entry   of   a   Memorandum   of   Plea

Agreement by the defendant on July 12, 2018, and further evidence

of.record as present,ed by the Government, the Court finds that the

following property is hereby forfei table pursuant to 18 U.S. C.

§924(d) (1),     made applicable to this proceeding by virtue of 28

U.S.C.    § 2461(c),     as   a   firearm and ammunition used in knowing

violations of 18 U.S.C. §§ 922(g) (1) and 924(a) (2), to wit: A Smith

and Wesson, Model SD 40, .40 caliber pistol, serial number FWX4165,

and any and all related ammunition;

     AND WHEREAS, by virtue of said Memorandum of Plea Agreement,

the United States is now entitled to possession of said personal

property, pursuant to Fed. R. Crim. P. 32.2(b) (3);

     It is     here~y   ORDERED, ADJUDGED and DECREED:

     1.      That based upon 'the Mel,ll.orandum of Plea Agreement as to

the defendant, the United States is. hereby authorized to seize the

above-stated personal property, and it is hereby forfeited to the

                                             1
United States for disposition in accordance with the law, including

destruction,   as   allowed   by   Fed.     R.   Crim.    P.   32.2(b)(3).   In

accordance with Fed. R. Crim. P. 32.2(b) (4) (A), this Order shall

be final as to the defendant upon entry.

     2.   That upon sentencing and issuance of the Judgment and

Commitment Order, the Clerk of Court is directed to incorporate a

reference to this Order of Forfeiture in the applicable section of

the Judgment, as required by Fed. R. Crim. P. 32.2(b) (4) (B).

     The Clerk is hereby directed to send copies of this Order

to all counsel of record.

     so ORDERED.    This _JJ_ day of        Oc+oh oA_            t   2018.




                              JAM'Ef   C":""~v~::   III
                              United States District Judge




                                        2
